Exhibit 10.2

 

2014 EXECUTIVE PERFORMANCE BONUS PLAN

 

Purpose

 

Pursuant to the authority granted under CombiMatrix Corporation Compensation
Committee Charter, the Compensation Committee (the “Committee”) of CombiMatrix
Corporation (the “Company” or “our”) has adopted this 2014 Executive Performance
Bonus Plan (the “Plan”) effective as of January 1, 2014.  The purpose of this
Plan is to motivate executives to achieve the Company’s objectives and to
minimize turnover for participants.  The Plan is intended to permit the payment
of bonuses that qualify as performance-based compensation under Internal Revenue
Code Section 162(m).

 

Structure

 

The performance bonus shall be tied to the achievement of our 2014 net revenue
target as determined by the Committee.

 

The following table illustrates the target bonus amount for the Eligible
Executives based on the level of achievement of our 2014 revenue targets,
inclusive and excluding revenue targets from partnerships.  The target range is
between 90% - 150% of the 2014 revenue target.  Anything below 90% will not
qualify for bonus payout; anything above 150% will be paid out at that level.

 

CEO:

 

CFO/CMO:

 

% of

 

 

 

% of

 

 

 

Budgeted

 

 

 

Budgeted

 

 

 

Revenues

 

Bonus

 

Revenues

 

Bonus

 

Achieved

 

Amount

 

Achieved

 

Amount

 

90

%

$

77,500

 

90

%

$

55,000

 

 

 

 

 

 

 

 

 

100

%

$

155,000

 

100

%

$

110,000

 

 

 

 

 

 

 

 

 

110

%

$

180,000

 

110

%

$

135,000

 

 

 

 

 

 

 

 

 

130

%

$

240,000

 

130

%

$

190,000

 

 

 

 

 

 

 

 

 

150

%

$

270,000

 

150

%

$

220,000

 

 

There shall be no pro rata increase in bonus payout between the 90% and 100%
target level achieved, but that bonus payments will be computed on a pro rata
basis between 101% and 150% of the target achieved, which shall be the cap for
the bonus plan.

 

Eligible Executives

 

The following executives are eligible for this program:

 

Mark McDonough, CEO

Scott Burell, CFO

R. Weslie Tyson, MD, CMO (starting upon commencement of employment)

 

1

--------------------------------------------------------------------------------


 

Payments

 

In order to receive a bonus, the participant must be employed by CombiMatrix or
CombiMatrix Diagnostics at the time bonuses are distributed.  The bonus
calculations will occur once the Company’s auditors have completed their annual
audit and the revenue numbers are known, and will be paid out within
seventy-five days following December 31, 2014.

 

The following schedule provides an example of what the payouts would be based on
the Company achieving 100% of the budgeted revenue target, inclusive and
exclusive of revenues from partnerships:

 

 

 

% of

 

 

 

 

 

Budgeted

 

 

 

 

 

Revenues

 

Bonus

 

Participant

 

Achieved

 

Amount

 

Mark McDonough, CEO

 

100

%

$

155,000

 

 

 

 

 

 

 

Scott R. Burell, CFO

 

100

%

$

110,000

 

 

 

 

 

 

 

W. Weslie Tyson, CMO

 

100

%

$

110,000

 

 

In the event the Company achieved 150% of the revenue target or above (inclusive
of revenues from partnerships), the maximum potential payouts would be:

 

 

 

% of

 

 

 

 

 

Budgeted

 

Bonus

 

Participant

 

Revenues

 

Amount

 

Mark McDonough, CEO

 

150

%

$

270,000

 

 

 

 

 

 

 

Scott R. Burell, CFO

 

150

%

$

220,000

 

 

 

 

 

 

 

W. Weslie Tyson, CMO

 

150

%

$

220,000

 

 

The Compensation Committee retains the latitude to adjust, or eliminate the
award, due to unforeseen circumstances.  In order to obtain approval by the
Compensation Committee for payout of bonuses under the Plan, gross margins,
expense ratios, cash burn targets and cash collections need to be generally
comparable to those defined in the 2014 consolidated budget.  The Committee
wishes to encourage management and will not withhold approval, if there is
substantial performance improvement during 2014.

 

Respectfully submitted,

 

THE COMPENSATION COMMITTEE

CombiMatrix Corporation

 

2

--------------------------------------------------------------------------------